Citation Nr: 1225849	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-19 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the amount of VA compensation benefits withheld for the purpose of recouping military drill pay for Fiscal Year 2005 was properly computed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from June 1976 to August 1982.  Thereafter, he had additional service in the United States Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decisional letter of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012, the appellant testified at a travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issues of whether the amount of VA compensation benefits withheld for the purpose of recouping military drill pay for Fiscal Year 2009 was properly computed and whether an overpayment of disability compensation benefits was properly created have been raised by the record (see March 2007 statement and May 2012 hearing transcript), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

According to regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in 38 C.F.R. § 3.803 relating to naval pension and 38 C.F.R. § 3.750(c) relating to waiver of retirement pay.  Moreover, 38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. § 3.654, 3.700.  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.  Id.

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii). 

Review of the record reveals that the Veteran has received VA disability compensation benefits since August 1982.  In June 2006, the RO received a VA Form 21-8951, Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances.  The form, completed by the Defense Manpower  Data Center (DMDC), identified the Veteran as being a guardsman in the Army National Guard for Fiscal Year 2005 and in receipt of training pay for 185 days.  The Veteran indicated on the form that he wished to waive his VA benefits for the days indicated in order to retain his training pay.  Both the Veteran and his Unit Commander signed the form.

In a January 2007 letter, the RO notified the Veteran that his disability compensation award had been amended to withhold such benefits for 185 days. 

In his February 2007 Notice of Disagreement, the Veteran maintained that, according to his own review of his Leave and Earning Statements, his actual number of training days for 2005 was 92 days (not 185 days).  Subsequently, in a March 2007 statement, the Veteran stated that further review of his Leave and Earning Statements showed that his actual number of training days for 2005 was 105 days.  

Review of the claims files shows that only some of the Veteran's Leave and Earning Statements for Fiscal Year 2005 are of record.  (Specifically, the claims files include statements from March 2005, June 2005, July 2005, August 2005 and September 2005).  In order to verify the specific dates of pay for periods of active duty for training and inactive duty, all of the Veteran's Leave and Earning Statements from Fiscal Year 2005 should be obtained from either the Veteran or the Defense Finance and Accounting Service (DFAS) in Cleveland, Ohio.  

Accordingly, the case is REMANDED for the following action: 

1.  Contact the Veteran and request that he submit his Leave and Earnings Statements from the Army National Guard for Fiscal Year 2005. 

2.  If the Veteran does not submit such evidence, obtain his Fiscal Year 2005 Leave and Earning Statements and verification of training pay in Fiscal Year 2005 from the Defense Finance and Accounting Service (DFAS) in Cleveland, Ohio.  This information should include specific dates of pay for all periods of active duty for training and inactive duty training.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If DFAS is unable to provide verification of the Veteran's drill dates and pay for the period at issue, all follow-up development required to obtain this information should be conducted, to include requesting the information from the appropriate service department. 

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


